IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTHONY R. GRIEGO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-3157

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 24, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Anthony R. Griego, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

LEWIS, RAY, and JAY, JJ., CONCUR.